DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 5 is rejected under 35 U.S.C. 102(a) (1) as anticipated by Grubbs (US 2015/0258240) or, in the alternative, under 35 U.S.C. 103 as obvious over Grubbs alone.  Grubbs anticipates the claim language where:
The method of altering the refractive index as claimed is described in the abstract and paragraph 3 of Grubbs;
The step of implanting the intraocular lens as claimed is disclosed in paragraph 9 of Grubbs;
The step of generating a light beam of wavelength in the range of 400 to 450 nm as claimed is disclosed on paragraph 28 of Grubbs;
The step of irradiating the lens within the eye as claimed is disclosed on paragraph 10 of Grubbs, and 
The crosslinked acrylic polymer as claimed is disclosed in paragraphs 23-25 of Grubbs.
Alternatively, Grubbs discloses a range that overlaps the claimed range such that it could be understood to not being identically disclosing the claimed invention in that it teaches a range of about 300 to about 400 nm.  However, the claimed range is considered to be at least clearly obvious over Grubbs alone in that the claimed range would have resulted in the same product with the substantially similar range; see MPEP § 2131.03 (II).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grubbs in view of Stoy et al (US 2016/0296662; hereafter referred to as SY).  

Regarding claim 9, Grubbs disclosed pulsed lasers in the range up to 500 femtoseconds but not nanosecond pulses as claimed.  However, SY teaches that pulses shorter (i.e., 0.99 nanoseconds) were known to the same art; see paragraph 2.  Therefore, it is the Examiner’s position that the claimed use of nanosecond laser pulses would have been considered clearly obvious to an ordinary artisan as a way to view the laser with the naked eye in that it would be in the visible range, as taught by SY.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grubbs in view of Risser (US 2016/0229132).  Grubbs meets or renders obvious the claim language except fails to teach a linear relationship of the refractive index to the total energy.  However, Risser, from the same art of endeavor, (see Figure 12 and paragraph 122) teaches that the radiation exposure step results in a near linear relationship for the change in refractive index.  Therefore, it is the Examiner position that it would have been considered clearly obvious to irradiate the lens in such a way to achieve a linear change in refractive index so that the index can be designed and controlled based upon exposure time.

Allowable Subject Matter
Claims 12, 13, and 16-28 are allowed over the prior art of record.
Response to Arguments
The Applicant traverses the rejection relying on Stoy and Sahler by arguing that the claimed range of 400 to 450 nm was not taught.  In response the Examiner has utilized Grubbs that teaches that the claimed range was known to the same art.  
With regard to the traversal of the rejection relying on Risser (see pages 11 and 12 of the response) that the claimed range is critical, the Examiner asserts that the criticality of the claimed range has not been established in that other ranges are also disclosed.  Additionally, Grubbs teaches that the claimed range was known to the art at the time the invention was made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774